27 F.3d 554
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Ronald L. BORDEN, Plaintiff, Appellant,v.FEDERAL BUREAU OF INVESTIGATION, Defendant, Appellee.
No. 94-1029
United States Court of Appeals,First Circuit.
June 28, 1994

Appeal from the United States District Court for the District of Massachusetts [Hon.  Rya W. Zobel, U.S. District Judge ]
Ronald L. Borden on brief pro se.
Frank W. Hunger, Assistant Attorney General, Donald K. Stern, United States Attorney, John F. Daly and Douglas Ross on brief for appellee.
D.Mass.
AFFIRMED.
Before Torruella, Selya and Stahl, Circuit Judges.
Per Curiam.


1
Plaintiff appeals the dismissal of his complaint, without prejudice, for failure to state a claim under the Freedom of Information Act, 5 U.S.C. Sec. 552 ("FOIA") and the Privacy Act, 5 U.S.C. Sec. 552a.  Plaintiff alleges that defendant constructively denied his written request for documents by failing to sign a receipt for the request.  Reviewing the matter de novo, we agree with the district court that the request which plaintiff allegedly presented, attached as an exhibit to the complaint, clearly fails to comply with published regulations.  See 28 C.F.R. Secs. 16.3, 1641;  see also 5 U.S.C. Secs. 552(a)(3), 552a(f) (agencies are authorized to adopt reasonable regulations for presentation of requests).  The request is not properly notarized, does not include other information reasonably required to verify the requester's identity, and does not reasonably describe the records sought.  See 28 C.F.R. Secs. 16.3(2), 1641(b)(d).  Since the complaint shows on its face that the plaintiff did not present a proper request, we need not consider defendant's remaining arguments.


2
Accordingly, the judgment below is affirmed.